WALDEN, Judge
(dissenting).
I am satisfied that from the record there are facts and inferences which point up *106genuine issues of material fact. This being so, summary judgment procedure was improperly employed and I would reverse. There was an issue as to whether the Rambler automobile in question was covered under the terms of the policy. More specifically, there are issues as to whether the Rambler was a replacement for the Falcon, whether the Falcon was inoperable and whether required notice of acquisition was given to the company.
I respectfully dissent and would reverse the summary judgment and remand for further proceedings.